Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

                            Civil Action No. 20-cv-00309
  _____________________________________________________________________________


  LINDA SIM

                Plaintiff,

  v.

  PBS BRAND CO. LLC D/B/A PUNCH BOWL SOCIAL,
  SEASONED DEVELOPMENT, LLC, AND
  ROBERT THOMPSON

                Defendants.


                             COMPLAINT AND JURY DEMAND



          Plaintiff, Linda Sim, by and through her counsel, GODFREY | JOHNSON, P.C., for her
  Complaint against Defendant PBS Brand Co. LLC d/b/a Punch Bowl Social (“Punch Bowl
  Social”), Seasoned Development, LLC (“Seasoned Development”), and Robert Thompson
  (collectively, “Defendants”), hereby alleges as follows:

         1.      This is a classic case of theft and minority shareholder oppression. Defendant Punch
  Bowl Social lured Linda Sim away from her previous employer with the promise of nearly a
  million dollars in stock grants that would vest immediately upon commencement of her
  employment. Simultaneously, Punch Bowl Social was secretly negotiating a $140 million
  investment from Cracker Barrel Old Country Store, Inc. (“Cracker Barrel”) that would give
  Cracker Barrel a minority stake in the company along with the exclusive right to buy all
  outstanding equity interest in Punch Bowl Social—including the same shares it had just granted
  to Ms. Sim. In order to close on the deal, Punch Bowl Social forced out Ms. Sim, stole her equity
  interest, and concealed all of these machinations from her by firing her without warning in an
  airport Starbucks for what they could only describe as unnamed “legitimate business reasons.”

                                             I. Parties
         2.      Plaintiff, Linda Sim, is an individual who resides in, and is a citizen of, the State of
  Nevada.
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 2 of 11




         3.       Defendant, PBS Brand Co. LLC d/b/a Punch Bowl Social (“Punch Bowl Social”)
  is a Delaware limited liability company with its headquarters and primary place of business located
  at 3120 N. Uinta Street, Suite 300, Denver, Colorado 80238. The members of Punch Bowl Social
  include citizens of Colorado and Tennessee, but not citizens of Nevada. Accordingly, for
  jurisdictional purposes, Punch Bowl Social is not a citizen of the State of Nevada.

          4.       Defendant, Seasoned Development LLC (“Seasoned Development”), is a Delaware
  limited liability company with its headquarters and primary place of business located at 3120 N.
  Uinta Street, Suite 300, Denver, Colorado 80238. Upon information and belief, the sole member
  of Seasoned Development is Robert Thompson, who is a citizen of the State of Colorado.
  Accordingly, Seasoned Development is a citizen of the State of Colorado.

          5.     Defendant, Robert Thompson, is an individual who resides in, and is a citizen of,
  the State of Colorado.

         6.      Mr. Thompson is the alter ego of Seasoned Development because:

              a. Upon information and belief, Seasoned Development is a single-member LLC and
                 Mr. Thompson is its sole member and exercises total control over the entity, and it
                 has no independent management or board. Seasoned Development is merely an
                 instrumentality of Mr. Thompson, and it has no independent existence apart from
                 Mr. Thompson, personally.

              b. Upon information and belief, Seasoned Development is a pass-through entity, and
                 all profits of Punch Bowl Social distributed to it pass directly through to Mr.
                 Thompson, personally.

              c. Because a judgment against Seasoned Development could result in nothing more
                 than a charging order against distributions from Punch Bowl Social, and it has no
                 independent assets of its own, it would represent a manifest injustice not to find
                 that Mr. Thompson is the alter ego of Seasoned Development. Accordingly, the
                 interests of justice require finding that Mr. Thompson is the alter ego of Seasoned
                 Development.

                                 II. Jurisdiction and Venue
          7.       Jurisdiction is proper with this Court pursuant to 28 U.S.C. § 1332(a)(1) based upon
  diversity of citizenship of the parties. Ms. Sim resides in, and is a citizen of, the State of Nevada;
  Defendants are citizens of Tennessee and Colorado through the citizenship of their members.
  Further, the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

          8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, as Defendants are all
  citizens of the State of Colorado by virtue of individual residency or because one or more of their
  members are citizens of Colorado. Additionally, Punch Bowl Social’s and Seasoned
  Development’s principal places of business are in Colorado and a substantial part of the events or
  omissions giving rise to the events complained of herein occurred within the state of Colorado.




                                                                                                      2
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 3 of 11




                    GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
         9.      At all times relevant hereto, Robert Thompson, co-founder and Chief Executive
  Officer of Punch Bowl Social, and his alter ego Seasoned Development LLC, wholly owned by
  Robert Thompson, were the majority owners of Punch Bowl Social.

         10.    Upon information and belief, L Catterton, a private equity firm based in Greenwich,
  CT, held a minority ownership in Punch Bowl Social. On or about July 23, 2019, Cracker Barrel
  purchased L Catterton’s minority ownership in its’ entirety and thereby became minority owners
  of Punch Bowl Social.

          11.    Linda Sim has over 20 years of experience in the hospitality, sales, marketing, and
  restaurant industry. From her humble beginnings as a hostess with Outback Steakhouse, Ms. Sim
  has climbed every rung on the corporate ladder to earn her senior executive title. With companies
  such as Red Bull and Live Nation Entertainment (“Live Nation”) on her resume, Ms. Sim has
  advanced through the ranks of leadership in her industry and been consistently recognized for her
  performance and abilities.

          12.     As a few examples of her recent success, Ms. Sim accomplished a number of career
  accolades while working with Live Nation. In her first year, Ms. Sim exceeded her target sales by
  over $500,000 and made company history for the fastest promotion from Director to Vice President
  of Sales and Events at the national level. While under her leadership, Ms. Sim’s division exceeded
  its growth target by $2,000,000 and achieved the largest margin of growth for the company in the
  past ten years.

          13.     On August 22, 2018, while still employed with Live Nation, Ms. Sim was contacted
  by a recruiter for Punch Bowl Social about a potential sales management position. After learning
  more about the company, its executives, and the role, Ms. Sim expressed her interest to the recruiter.

          14.    From September 2018 to December 2018, Ms. Sim went through an extensive
  interview and vetting process with Punch Bowl Social. Ms. Sim spoke with multiple members of
  the Punch Bowl Social team and flew to Virginia for an in-person interview with Robert Thompson.
  Immediately following this in-person interview, Mr. Thompson expressed to Ms. Sim that she was
  the right candidate and intended to offer her the position.

         15.     Throughout December of 2018, Ms. Sim and Punch Bowl Social negotiated the
  terms of her contract. Understanding that Ms. Sim’s total compensation at Live Nation was
  substantially higher than what Punch Bowl Social could offer, Ms. Sim and Mr. Thompson
  discussed granting Ms. Sim shares of Punch Bowl Social as an incentive to take the job.

         16.    On December 23, 2018, Punch Bowl Social offered Ms. Sim the position of Senior
  Vice President of Sales with a $225,000 base salary and uncapped bonus plan of about $100,000
  to $175,000.




                                                                                                      3
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 4 of 11




         17.     On December 24, 2018, Ms. Sim replied with a counterproposal requesting a
  change in her title and that Punch Bowl Social grant her shares of preferred stock on her first day
  of employment in lieu of a higher base salary.

          18.     Ms. Sim indicated she would be open to discuss a vesting schedule 5,000 units
  rather than an outright share grant of only 750 units. However, no further discussions on this point
  between Ms. Sim and Punch Bowl Social ever occurred.

         19.     Sometime in late December, and in tandem with Ms. Sim’s negotiations, Mr.
  Thompson reached out to Sandra Cochran, the Chief Executive Officer of Cracker Barrel, to open
  discussions with Cracker Barrel about a future acquisition of the Punch Bowl Social brand.

  A. The Written Employment Offer and Acceptance

         20.    On January 1, 2019, Punch Bowl Social extended a formal, written offer to Ms.
  Sim for the position of Executive Vice President of Sales and Events with her employment
  beginning on February 4, 2019. See Employment Contract, attached hereto at Exhibit 1.

         21.    The terms of the offer included an annual base salary of $225,000, an uncapped
  bonus structure as attached to the offer, and a share grant of 750 units (“Share Grant”) to be
  delivered “on the start dae [sic].” Id.

        22.    This formal offer did not include any vesting schedule or contingencies relating to
  Ms. Sim’s Share Grant, and the 750 units were to be given to Ms. Sim outright on her first day of
  employment. Id.

          23.    On January 2, 2019, Ms. Sim accepted the terms of Punch Bowl Social’s formal
  offer. Ms. Sim signed and returned offer document, thereby creating a contract between the parties
  (the “Contract” or “Employment Contract”). Id.

        24.     As part of the Contract, Punch Bowl Social also provided Ms. Sim with a
  prospectus outlining the value of units in the Share Grant (the “Prospectus”). Id. at *5.

         25.    In the Prospectus, Punch Bowl Social outlined three monetization prices per unit,
  affirmatively stating that the value of each unit in her Share Grant was, alternately, $750,
  $1,000, or $1,250. Id.

  B. Punch Bowl’s Negotiations with Cracker Barrel

         26.    In early January 2019, after Ms. Sim signed her Employment Contract including
  her Share Grant, but before Ms. Sim resigned from her prior employer and before she began her
  employment at Punch Bowl Social, Mr. Thompson and Ms. Cochran had an in-person meeting in
  Ms. Cochran’s office at Cracker Barrel headquarters in Lebanon, Tennessee.

          27.    During the initial meeting, the two CEO’s discussed in detail the structure of the
  deal and the future relationship between Cracker Barrel and Punch Bowl Social after the
  transaction. On information and belief, Mr. Thompson and Ms. Cochran conversed about Cracker



                                                                                                    4
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 5 of 11




  Barrel’s initial acquisition of a minority stake in Punch Bowl Social along with the future option
  to acquire full ownership.

          28.    Despite Ms. Sim’s Contract and Share Grant, Punch Bowl Social had now promised
  to Cracker Barrel the right to purchase the same shares it had already promised to Ms. Sim. Punch
  Bowl Social never informed Ms. Sim of this fundamental conflict, and, indeed, it intentionally,
  knowingly, and/or recklessly acted to deprive Ms. Sim of her Share Grant, as valued by the
  Prospectus, and instead sell her units to Cracker Barrel through the option to purchase Punch Bowl
  Social outright.

  C. Ms. Sim’s Employment with Punch Bowl Social and The Cracker Barrel Transaction

        29.   Ms. Sim began her employment with Punch Bowl Social on February 7, 2019.
  Punch Bowl Social failed to deliver Ms. Sim any grant documents on or any time after her start
  date.

          30.    Unknown to Ms. Sim, Cracker Barrel and Punch Bowl Social were engaged in
  detailed due diligence for their pending transaction, and it was scheduled to close in early July.
  Accordingly, and in order to facilitate the completion of this transaction, on June 12, 2019,
  Mr. Thompson and Peter Gaudreau, the then COO of the company, met Ms. Sim at a Starbucks
  in the Las Vegas airport and abruptly terminated her.

         31.    Despite never giving Ms. Sim any feedback, notice, or progressive discipline
  prior to termination, after her termination Punch Bowl Social executive Robert LeBoeuf
  claimed in an email that the decision to end Ms. Sim’s employment “was made for entirely
  legitimate business reasons.” In fact, she was terminated as part of Punch Bowl Social’s
  scheme to deprive her of her equity units in the company and to facilitate the $140 million
  investment from Cracker Barrel.

         32.     On July 23, 2019, after Ms. Sim was terminated and Punch Bowl Social refused
  to provide Ms. Sim her Share Grant, Cracker Barrel issued a press release announcing the
  transaction and its strategic relationship with Punch Bowl Social. Under the terms of the
  agreement, Cracker Barrel would invest approximately $140 million to acquire its initial non-
  controlling minority stake with the option to acquire all of the remaining equity interest in
  Punch Bowl Social in the future. The deal was the largest capital infusion in Punch Bowl
  Social’s history and was directly facilitated by the wrongful termination of Ms. Sim, which
  provided cover for Punch Bowl Social’s theft of her equity units just one month prior.

                                     COUNT I
                   BREACH OF CONTRACT – AGAINST PUNCH BOWL SOCIAL

          33.     Plaintiff hereby incorporates all of the allegations in this Complaint as though
  fully set forth herein.

         34.    On January 1, 2019, Punch Bowl Social sent a proposed employment contract
  to Ms. Sim, and invited her to review this Contract, accept it, sign it, and return it. On January


                                                                                                  5
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 6 of 11




  2, 2019, Ms. Sim signed the Contract and returned a copy to Punch Bowl Social, thereby
  entering into the employment Contract with Defendant. Exhibit 1.

         35.     The Contract stated that Ms. Sim’s employment would begin on February 4,
  2019, and that Ms. Sim would receive a “Share Grant” of 750 units in Punch Bowl Social to
  be “delivered on [her] start da[t]e”. Id. at 1. These units (the “Units”) were offered as an
  inducement for Ms. Sim to leave her prior employer, Live Nation, where she had a history of
  not only a high guaranteed salary, but also substantial bonuses in a higher-profile position with
  a much larger company. This offer only made sense to Ms. Sim because the Units in Punch
  Bowl Social vested and were owed to her in their entirety on day one of her employment.

          36.    Ms. Sim began employment with Punch Bowl Social on February 7, 2019,
  which employment continued until she was abruptly terminated on June 12, 2019. While Punch
  Bowl Social attempted to foist an illegal and unenforceable severance agreement on Ms. Sim
  at her termination that would effectively claw back her equity units, she did not accept its terms
  and did not sign it. As of the date of her termination, Punch Bowl Social had never delivered
  any grant document to Ms. Sim to sign, and it continues to refuse to do so.

         37.   Accordingly, Punch Bowl Social breached their obligations under contract to
  deliver the Units to Ms. Sim, and as a direct and proximate result Ms. Sim has incurred
  economic damages in an amount to be determined at trial.

                                     COUNT II
      CIVIL THEFT – VIOLATION OF C.R.S. § 18-4-401, ET SEQ. – AGAINST PUNCH BOWL
                                       SOCIAL

       38.      Plaintiff hereby realleges and incorporates all of the allegations in this
  Complaint as though fully set forth herein.

         39.    By refusing to deliver to Ms. Sim the Units she owned as of her first day of
  employment, Punch Bowl Social has retained and exercised control over these Units, a thing
  of value belonging to Ms. Sim, without authorization.

          40.     While working to hire Ms. Sim, Punch Bowl Social began negotiations with
  Cracker Barrel for Cracker Barrel to purchase a minority interest in Punch Bowl Social, with the
  option for Cracker Barrel to purchase the entirety of Punch Bowl Social. This deal closed shortly
  after Ms. Sim’s termination and consisted of Cracker Barrel’s purchase for $140 million of (1) a
  substantial minority interest in Punch Bowl Social, and (2) the future right for Cracker Barrel to
  purchase all remaining units of Punch Bowl Social at its election. Punch Bowl Social specifically
  intended to permanently deprive Ms. Sim of her ownership Units in Punch Bowl Social because,
  among other reasons, this would facilitate its deal with Cracker Barrel without needing Ms. Sim
  to participate in the negotiations, agree to the deal, or share in the resulting profits and increased
  post-money valuation.

         41.    Accordingly, Punch Bowl Social’s actions constitute Civil Theft as set forth in
  C.R.S. § 18-4-401, et seq. See, e.g., Ziegler v. Inabata of America, Inc., 316 F. Supp. 2d 908, 915-


                                                                                                      6
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 7 of 11




  916 (D. Colo. 2004) (Issues of fact regarding whether corporation intended to permanently deprive
  terminated employee of promised stock ownership precluded summary judgment on civil theft
  claim) (Kane, J.).

        42.     As a direct and proximate result of this theft, Ms. Sim has been damaged in an
  amount to be determined at trial.

                                     COUNT III
       PROMISSORY ESTOPPEL – AGAINST PUNCH BOWL SOCIAL AND ROBERT THOMPSON

         43.     Plaintiff hereby realleges and incorporates all of the allegations in this Complaint
  as though fully set forth herein.

           44.   Ms. Sim asserts this claim in the alternative to her claim for breach of contract,
  above.

         45.    Punch Bowl Social, by and through its CEO and member Robert Thompson, made
  a promise to Ms. Sim that they would grant her the Units upon her first day of employment.

           46.    Punch Bowl Social and Robert Thompson reasonably should have expected, and
  indeed did expect, that this promise would induce Ms. Sim to act in reliance upon it. Ms. Sim did
  act in reliance upon this promise to her detriment by leaving her higher-profile job at Live Nation
  and accepting the offered position at Punch Bowl Social.

         47.     This promise must be enforced to prevent injustice, and accordingly damages must
  be paid to Ms. Sim in an amount to be determined at trial.

                                    COUNT IV
    SECURITIES FRAUD – VIOLATION OF THE COLORADO SECURITIES ACT, C.R.S. § 11-51-
              501 – AGAINST PUNCH BOWL SOCIAL AND ROBERT THOMPSON

       48.      Plaintiff hereby realleges and incorporates all of the allegations of this
  Complaint as though fully set forth herein.

          49.    Ms. Sim asserts this claim in the alternative to her allegation above that Punch
  Bowl Social units were worth $1,250 each (based upon statements in the Prospectus). Should
  Defendants argue that the measure of damages owed to Ms. Sim cannot be calculated based
  on this valuation of $1,250 per unit, Plaintiff asserts that the valuation of $1,250 per unit in the
  Prospectus constituted the communication of a material misrepresentation as to the value of
  the Units, and that Defendants therefore made a material representation to Ms. Sim in the sale
  of these securities constituting securities fraud as set forth herein.

         50.    Punch Bowl Social, in its Prospectus sent by its CEO Robert Thompson, and in
  connection with the sale of securities (the Units) to Ms. Sim as part of the Contract, made a
  material misstatement that each unit of ownership was worth $1,250. In fact, Punch Bowl
  Social and Mr. Thompson knew at the time they provided the Prospectus that these units were
  not worth anywhere near $1,250, and they made this misrepresentation with the specific intent


                                                                                                    7
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 8 of 11




  that Ms. Sim would rely on it and accept the employment Contract as a result of these inflated
  numbers.

         51.     Punch Bowl Social, in its Prospectus sent by its CEO Robert Thompson, and in
  connection with the sale of securities (the Units) to Ms. Sim as part of the Contract, made a
  material misrepresentation and/or omission by concealing from Ms. Sim that Punch Bowl
  Social was in negotiations with Cracker Barrel, and that they intended to sell to Cracker Barrel
  the same securities they were purporting to offer to Ms. Sim. In fact, Punch Bowl Social and
  Mr. Thompson knew, upon information and belief at the time it provided the Prospectus and
  offer of the grant of the Units, and certainly before Ms. Sim began her employment, that this
  offer was wholly illusory, and that they would not and could not provide these securities to
  Ms. Sim as they were being offered, instead, to Cracker Barrel.

          52.     Punch Bowl Social and Mr. Thompson made this misrepresentation, or, in the
  alternative, failed to correct this incorrect and deceptive material statement in the Prospectus
  prior to Ms. Sim giving notice to Live Nation and before the commencement of her
  employment, with the specific intent that Ms. Sim would rely on, or continue to rely on, her
  belief that she would be granted these Units, and that she would leave her prior position to
  work at Punch Bowl Social as a result. As part of its negotiations and attempts to lure Ms. Sim
  away from Live Nation, Punch Bowl Social had an affirmative duty to disclose these facts to
  Ms. Sim, as well as the affirmative duty to correct statements that it knew became materially
  false as the parallel negotiations with Cracker Barrel progressed.

          53.   Ms. Sim relied on these misstatements and omissions to her detriment by leaving
  her higher-profile job at Live Nation to enter into the employment Contract with Punch Bowl
  Social. These misstatements and omissions were the direct and proximate cause of Ms. Sim
  suffering economic loss in an amount to be determined at trial.

                                   COUNT V
   FRAUD IN THE INDUCEMENT – AGAINST PUNCH BOWL SOCIAL AND ROBERT THOMPSON

       54.      Plaintiff hereby realleges and incorporates all of the allegations of this
  Complaint as though fully set forth herein.

           55.   Ms. Sim asserts this claim in the alternative to her claim of breach of contract,
  above.

         56.    Defendant Robert Thompson, as a member of and CEO of and on behalf of
  Punch Bowl Social, affirmatively represented to Ms. Sim in his communication of the
  proposed Contract that he and Punch Bowl Social could and would deliver to Ms. Sim the
  Units on her first day of employment. This representation was material as it was a key
  negotiated term in her agreeing to leave her job at Live Nation and accept the position at Punch
  Bowl Social.

        57.   This representation was false at the time it was made, and Mr. Thompson and
  Punch Bowl Social knew that it was false, that they did not intend to follow through on this


                                                                                                8
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 9 of 11




  promise, and that they could not follow through on this promise because Mr. Thompson
  intended to sell these Units to Cracker Barrel.

          58.    Mr. Thompson and Punch Bowl Social made this representation with the
  specific intent that Ms. Sim would rely on the representation to her detriment by leaving her
  job at Live Nation and accept the offer of employment as set forth in the Contract to work for
  Punch Bowl Social. In reliance on this representation, and to her detriment, Ms. Sim left her
  job at Live Nation and was fraudulently induced to enter into the Contract.

        59.    As a direct and proximate result of this fraudulent inducement, Ms. Sim suffered
  economic and noneconomic damages by leaving a higher-profile job and never receiving the
  promised Units, in an amount to be determined at trial.

                                    COUNT VI
       BREACH OF FIDUCIARY DUTIES – MINORITY OPPRESSION – AGAINST SEASONED
                    DEVELOPMENT, LLC AND ROBERT THOMPSON

       60.      Plaintiff hereby realleges and incorporates all of the allegations of this
  Complaint as though fully set forth herein.

          61.      Pursuant to the Contract, Ms. Sim was the owner of 750 units of Punch Bowl Social
  as of no later than February 7, 2019. This constitutes a minority stake in the company.

          62.    Punch Bowl Social is a closely held entity, which is majority owned by, upon
  information and belief, a control group (the “Control Group”) previously consisting of
  Seasoned Development LLC and its alter ego and founder Rob Thompson. Since the closing
  of the equity and purchase option deal with Cracker Barrel on or about July 23, 2019, Cracker
  Barrel has also become part of this Control Group.

         63.     From no later than February 7, 2019 until present, this Control Group has owed
  fiduciary duties of care, candor, and loyalty, among others, to Ms. Sim as a minority member.
  These duties arise independently of the Contract and are not addressed in any way in the
  Contract. Because of the dramatic disparity between the ownership share and control wielded
  by the Control Group, and that of Ms. Sim, these fiduciary duties are particularly heightened
  under the instant circumstances.

         64.     Without any regard for the best interests of Ms. Sim, and acting solely in their
  own best interest and to the detriment of Ms. Sim, this Control Group intentionally, knowingly,
  and/or recklessly breached its fiduciary duties to Ms. Sim by, among other things:

             a. Theft of and/or retaining control over Ms. Sim’s Units in Punch Bowl
                Social to their benefit and to the detriment of Ms. Sim, in breach of their
                duties of loyalty and good faith, and for the insider purpose of facilitating
                their own financial gain through the Cracker Barrel deal;




                                                                                                  9
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 10 of 11




              b. Concealing from Ms. Sim the negotiations with, and terms of, the deal
                 with Cracker Barrel, including that there was a fundamental conflict
                 between Ms. Sim’s Units and the promise that Cracker Barrel would be
                 granted an option to purchase all Units;

              c. Failure to make to Ms. Sim distributions of profits made by Punch Bowl
                 Social;

              d. Terminating Ms. Sim, not for any actual documented cause or business
                 justification that could even potentially justify this breach of their duty
                 of loyalty, but merely in order to benefit the Control Group by squeezing
                 Ms. Sim out of ownership to facilitate the Cracker Barrel deal and
                 increase their own financial gain. In fact, as Ms. Sim was a minority
                 member to whom duties of loyalty were owed, and she was therefore no
                 longer an at-will employee, her unjustified termination itself was a
                 breach of these duties. Accordingly, Ms. Sim has additionally been
                 deprived of her ongoing salary, bonus, and profit distributions.

           65.    All of these actions constituted willful, wanton, reckless, knowing, and
   intentional breaches of the Control Group’s fiduciary duties to Ms. Sim, which directly and
   proximately caused her economic and noneconomic losses in an amount to be proven at trial.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays for judgment against Defendants on all the claims set forth
   herein, as follows:
           a. Entry of judgment in her favor for economic damages sustained as a result of
               Defendant’s breach of contract, or, in the alternative, for her reliance damages under
               her claim for promissory estoppel;
           b. Entry of judgment in her favor for three times the amount of economic damages
               sustained as a result of Defendant’s civil theft pursuant to C.R.S. 18-4-401, et seq.;
           c. Entry of judgment in her favor for economic damages sustained as a result of securities
               fraud and common law fraud under state law, as set forth above;
           d. Entry of judgment in her favor for economic damages sustained, and disgorgement of
               profits earned, as a result of Defendants’ actions in breach of their fiduciary duties;
           e. An award of pre- and post-judgment interest at the maximum rate allowable by law;
           f. An award of attorney fees and costs incurred in bringing this action as authorized by
               C.R.S. 18-4-401, et seq., common law fraud claim, common law breach of fiduciary
               duty claim, the Colorado Securities Act, and any other basis in statute or law; and
           g. Any such other and further relief as this Court may deem proper under the
               circumstances.
           h. Plaintiff reserves the right to amend the Complaint to seek punitive damages on her
               claims of fraud and minority oppression.

            PLAINTIFF DEMANDS TRIAL TO A JURY OF ALL CLAIMS SO TRIABLE


                                                                                                   10
Case 1:20-cv-00309-CMA-SKC Document 1 Filed 02/05/20 USDC Colorado Page 11 of 11




        Respectfully submitted this 5th day of February 2020.

                                                    GODFREY | JOHNSON, P.C.

                                                    /s Jeffrey Vail
                                                    Jeffrey Vail
                                                    Brett Godfrey
                                                    Maddin Nelson
                                                    9557 S. Kingston Court
                                                    Englewood, Colorado 80112
                                                    Phone: (303) 228-0700
                                                    Fax: (303) 228-0701
                                                    Email: vail@gojolaw.com
                                                    Email: godfrey@gojolaw.com
                                                    Email: nelson@gojolaw.com
                                                    Counsel for Plaintiff




                                                                                 11
